Citation Nr: 1439423	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-08 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative joint disease and chondromalacia of the right knee.

2.  Entitlement to a rating higher than 10 percent for degenerative joint disease and chondromalacia of the left knee.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1957 to June 1960.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, Veteran's representative submitted a letter requesting a Travel Board Hearing.  However, in a Statement in Support of Claim dated later that same month, and additionally in several subsequent submissions including in his July 2009 substantive appeal (on VA Form 9), the Veteran clarified that he did not want a Board Hearing and requested that appellate review proceed.  Therefore, the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2013).  

In October 2013, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development.  Specifically, the Veteran was to be provided an updated VA compensation examination reassessing the severity of his bilateral (left and right) knee disability.  All requested development since has been completed, and the claims are again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); but see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand not required under Stegall where there was substantial, even if not exact, compliance with remand directives).


Also during the pendency of this appeal, the Veteran has alleged that his 
service-connected left and right knee disabilities have prevented him from working in a substantially gainful capacity.  See November 2013 Letter from him (stating "I cannot hold a job of any kind . . .").  When, as here, evidence of unemployability is submitted during the course of an appeal from an assigned 
disability rating, a derivative claim of entitlement to a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased compensation claims apply to a TDIU claim); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a TDIU claim is informally raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest possible rating for that disability; and (3) submits evidence of unemployability); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).

Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court held it was inappropriate to have treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his underlying disability, which in that case was posttraumatic stress disorder (PTSD).  Citing Rice, the Mayhue Court reasoned that a request for a TDIU is not a separate claim for benefits, rather, an attempt to obtain an appropriate rating for a disability or disabilities.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying claim.  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).


Thus, under Rice and this line of precedent cases, the Board has authority to assume jurisdiction over this derivative TDIU claim inasmuch as it is predicated, at least in part, on the service-connected disabilities for which the Veteran is requesting higher ratings in this appeal.  But the RO or AMC, although the Agency of Original Jurisdiction (AOJ), has not had opportunity to consider whether the Veteran is additionally entitled to a TDIU, and it would be potentially prejudicial to him for the Board to consider this additional issue in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993); Godfrey v. Brown, 7 Vet. App. 398 (1995).  Moreover, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim, although this does not preclude the Board from going ahead and deciding the claims that formed the basis of the derivative TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  So this is what will occur here since the Board is deciding the claims for higher ratings for the left and right knee disabilities, but instead remanding this derivative TDIU claim to the RO via the AMC.

This appeal was processed entirely electronically, so paperless, using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The Board also has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia and arthritis have been manifested by painful motion, flexion limited at most to 110 degrees, crepitus, and instability, with normal extension and no evidence of laxity, subluxation, effusion of the joint, a meniscal tear or removal of the meniscus, or any other pathology of the knee.

2.  He has no more than slight instability of his right knee.

3.  The Veteran's left knee chondromalacia and arthritis have been manifested by painful motion, flexion limited at most to 100 degrees, crepitus, and instability, with normal extension and no evidence of laxity, subluxation, effusion of the joint, a meniscal tear or removal of the meniscus, or any other pathology of the knee. 

4.  He has no more than slight instability of his left knee.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent for the chondromalacia and arthritis of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2013).

2.  The criteria are met, however, for a separate 10 percent rating for slight instability of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, DC 5257 (2013).

3.  The criteria are not met for a rating higher than 10 percent for the chondromalacia and arthritis of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, DCs 5003, 5010, 5260, 5261 (2013).

4.  The criteria are met, however, for a separate 10 percent rating for slight instability of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, DC 5257 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

A.  Duty to Notify

An April 2009 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence in response before initial adjudication and readjudication of these claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

B.  Duty to Assist

(i) The Duty to Assist by Obtaining Relevant Records

To satisfy this obligation, the Veteran's service treatment records (STRs), 
post-service VA treatment records, and post-service private treatment records identified by him have been obtained and associated with the claims file to the extent obtainable.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

(ii) The Duty to Assist by Providing an Examination for a Medical Opinion

VA examinations of his knees were performed in April 2009, June 2010, and November 2013.  These examinations included consideration of his medical history and set forth findings enabling the Board to make a fully informed decision on these claims regarding the appropriate evaluations for these service-connected disabilities.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2013).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Id.  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

In this case, the Veteran challenged the adequacy of the November 2013 examination, asserting in a November 2013 letter and again in the July 2014 
Post-Remand Brief that the examiner did not spend enough time examining him, failed to sufficiently inquire as to the current severity of his bilateral knee disorder, and did not adequately consider his documented complaints of relevant symptoms.  However, the nature, methodology, and scope of the examination are within the purview of the examiner, and the Veteran is not competent to determine the testing appropriate to diagnose and describe pathology of his bilateral knee disability.  See Sickels 643 F.3d at 1365-66; see also Rizzo, 580 F.3d at 1290-1291.  

The findings were based on clinical testing, a review of the Veteran's medical history - including his STRs and post-service private treatment records reflecting his various complaints - and a physical examination.  Id.  Furthermore, the November 2013 examiner fully explained her findings, noting that her opinion was based on treatment records, medical history, and a review of clinical data.  See D'Aries, 22 Vet. App. at 104.  Accordingly, VA's duty to assist by providing a VA examination has been satisfied.  See 38 C.F.R. § 3.159(c).  

Additionally, the November 2013 examination performed pursuant to the Board's October 2013 remand is responsive to the questions posed in that remand, including with regard to the issues of the severity of the Veteran's left and right knee disabilities.  There was, thus, compliance with the Board's remand directives in the conducting of that VA examination, in obtaining the necessary medical comment, and afterwards in readjudicating the claims in light of this and all other additional evidence.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105; accord Dyment, 13 Vet. App. at 146-47.  

C.  VCAA Conclusion

In light of what has occurred in the processing of these claims, the Veteran has had a meaningful opportunity to participate effectively in their adjudications, and there is no indication of prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review of these claims.  

II.  Analysis

The Veteran is claiming entitlement to ratings higher than 10 percent for his left and right knee disabilities on the premise these disabilities continue to deteriorate or worsen (noting that his pain is more intense and frequent and that his knees are increasingly unstable).  He asserts that he also should be assigned separate ratings for his left and right knee instability under the appropriate DC.

According to written statements the Veteran has submitted during the course of this appeal, he has constant pain in both of his knees, worse while ambulating and when going up stairs, bending, or squatting, and his knees give out.  He additionally asserts that his knees require use of a cane, interfere with his ability to walk and stand, slow and limit his movement, and cause weakness, incoordination, a lack of balance and poor endurance.  Moreover, according to several buddy statements submitted in May 2009 in support of his claims, H.R., K.R., A.J., J.W.W., J.C.T., and E.R.G. have witnessed his knee pain and know that it interferes with his ability to walk and stand, perform chores, engage in recreational activities, and perform certain jobs.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with evidence of such variations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning staged ratings in initial-rating cases).

The Veteran has degenerative joint disease (DJD), i.e., arthritis in his left and right knees.  DC 5010 pertains to arthritis due to trauma (i.e., post-traumatic arthritis) and indicates it should be rated as degenerative arthritis, which in turn is rated under DC 5003.  DC 5003 provides that degenerative arthritis (hypertrophic or osteoarthritis) that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  When there is no limitation of motion of the specific joint or joints involved, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that these 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.

The Veteran's degenerative joint disease and chondromalacia of his left and right knees has been rated by analogy to limitation of flexion under 38 C.F.R. § 4.71a, DC 5260, as reflected in the designation 5010-5260.  See 38 C.F.R. §§ 4.20, 4.27 (2013); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).  A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Although the Veteran has arthritis of his knees, this additional diagnosis does not warrant a separate rating as it is manifested by the same symptoms and limitations as the chondromalacia.  See 38 C.F.R. § 4.14 (2013) (providing that the evaluation of the same disability under various diagnoses is prohibited).  Indeed, as mentioned, according to 38 C.F.R. § 4.71a, DCs 5010 and 5003, traumatic arthritis will be rated on the basis of limitation of motion under the appropriate DCs, which in this instance are DC 5260 (for limitation of leg and knee flexion) and DC 5261 (for limitation of leg and knee extension).

Each knee as mentioned presently has a 10 percent rating based on limitation of flexion under DC 5260.  Consider that normal range of motion of the knee is defined as from 0 to 140 degrees (extension to flexion).  38 C.F.R. § 4.71a, Plate II.  

Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.

Here, the April 2009, June 2010, and November 2013 VA examination reports all show flexion exceeding 60 degrees, and generally to 100 degrees or more, to include after several repetitions of motion when tested.  See November 2013 VA Examination Report (reflecting right knee flexion limited by pain to 130 degrees and left knee flexion limited by pain to 120 degrees, without any additional limitation of motion after repetitive use); June 2010 VA examination report (noting right knee flexion limited by pain to 110 degrees and left knee flexion limited by pain to 100 degrees, without any additional limitation of motion after repetitive use); April 2009 VA Examination Report (showing flexion limited by pain to 125 degrees bilaterally, without any additional limitation of motion after repetitive use).

Accordingly, there is no evidence of flexion limited to 60 degrees or less, which is the minimum limitation for even a 0 percent (i.e., noncompensable) rating under DC 5260.  Although the Veteran had pain throughout the range of motion, the evidence shows that it did not limit or compromise the range or quality of motion of his knees beyond the limitations already specified, including on repetitive motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (observing that pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Thus, a rating greater than 10 percent is not warranted based on pain.  See id.  Indeed, the 10 percent ratings assigned for limitation of flexion of the knees already account for his pain on motion, as his bilateral range of flexion throughout the pendency of these claims has consistently exceeded the 
60-degree minimum limitation for even a 0 percent rating under DC 5260, and has generally been nearly twice that range.  Thus, the preponderance of the evidence weighs against ratings greater than 10 percent for either knee based on limitation of flexion under DC 5260.  See 38 C.F.R. § 4.71a.

Higher or separate ratings are not warranted based on limitation of extension, either.  See VAOPGCPREC 9-2004 (Sept. 17, 2004) (providing that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint).  Under DC 5261, which pertains to extension, a 0 percent disability rating is assigned for extension limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Here, though, active range of motion testing performed on VA examination in April 2009, June 2009, and November 2013 show the Veteran's bilateral extension was to 0 degrees, and therefore entirely normal, including after repetitive motion testing.  There is no evidence that pain limited his extension in any way, to include with regard to range, excursion, speed, strength, coordination, or endurance, including after repetitive testing.  See Mitchell, 25 Vet. App. at 42-43.  Thus, separate ratings based on limitation of extension of the left or right knee are not warranted.  See id.; see also 38 C.F.R. § 4.71a, DC 5261.

When evaluating disorders of the musculoskeletal system, consideration must be given to functional loss due to pain, weakness, premature or excess fatigability and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria set forth in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  But as noted above, when determining whether a higher rating is warranted for pain, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Mitchell, 25 Vet. App. at 43.

Here, the evidence shows that repetitive testing, when performed, did not produce further limitations or impairment beyond the 10 percent ratings already assigned based on painful and limited flexion and associated functional limitations.  VA and private treatment records show ongoing pain, crepitus, grinding, and popping of the knees, which prevent the Veteran from running, impede his ability to squat, climb, and kneel, and limit his use of stairs, which he states he avoids.  See, e.g., January 2009 Private Treating Physician Encounter Note (reflecting complaints that his left knee "gives out on occasion"); February 2010 Private Treating Physician Progress Note (reflecting that he has "a hard time getting up after squatting" and "a hard time with stairs" and noting symptoms including pain with flexion and extension, slight effusion bilaterally, and crepitance and popping with McMurray's testing).  His knee conditions have been treated with physical therapy and over-the-counter medication, and he has also received a series of injections of the knees with synthetic lubricant in July and August 2011.  See February 2010 Private Treating Physician Progress Note (noting that, for his knee symptoms, "he was treated with physical therapy and NSAIDS and has responded well"); September 2009 Statement in Support of Claim (noting the synthetic lubricant injections); Medicare Billing Records submitted in September 2009 (showing three injections of synthetic lubricant).  He also uses a cane for ambulation and wears braces on both knees.  See, e.g., November 2013 VA Examination Report; June 2010 VA Examination Report.  This evidence certainly supports the credibility of his assertions regarding the presence of disability of the knees, but does not in itself show that such disability approximates the criteria for higher ratings.  Most significantly in this respect, his range of flexion in both knees always has been beyond the criteria for even a 0 percent rating under DC 5260, indeed nearly twice the minimum range, and he has no limitation of extension in either knee.  Moreover, strength, stability, and motor tests of the knees have consistently been normal throughout the appeal, as reflected in the VA examination reports.  Moreover, in Mitchell the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Thus, the 10 percent ratings for painful and limited flexion already account for the DeLuca factors since the Veteran's knee disabilities do not otherwise satisfy the criteria for even a 0 percent rating under the DCs pertaining to limitation of motion.

The Veteran denied flare-ups of knee problems during the April 2009 and November 2013 VA examinations, but during the June 2010 VA examination reported flare-ups associated with "going up or down stairs or increased weight bearing."  He said the flare-ups occur once or twice per month and last for "days" and are moderate in severity.  He added the flare-ups were alleviated by rest and non-steroidal anti-inflammatory drugs (NSAIDS).  However, the evidence shows that such flare-ups do not cause disability beyond the 10 percent ratings already assigned, which compensate for his painful and limited motion and associated functional limitations, including during flare-ups.  The fact that he has occasional moderate flare-ups does not by itself show that his knee disabilities approximate the criteria for higher ratings.  As the VA examination reports uniformly show flexion that does not meet the criteria for a compensable rating under DC 5260, and normal extension, even after repetitive testing when such was performed, the preponderance of the evidence weighs against assignment of higher ratings, including based on flare-ups.  See DeLuca, 8 Vet. App. at 206-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.

As mentioned, the Veteran's service-connected knee disability includes degenerative joint disease, i.e. arthritis.  However, he is not entitled to a separate rating for his arthritis, as it does not cause disability - including with regard to symptoms and functional impairment - distinct or apart from the chondromalacia.  Thus, to assign a separate rating for the arthritis would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Specifically, DC 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  Id.  Regarding arthritis, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.  Moreover, with any form of arthritis, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).  

Here, though, as discussed above, the Veteran's painful and limited motion of the knees already has been compensated in the 10 percent rating assigned for limited flexion under DC 5260.  DCs 5010 and 5003 expressly prohibit combining a rating based on X-ray evidence of arthritis and a rating based on limitation of motion.  See 38 C.F.R. § 4.71a, DC 5003, Note (1).  Moreover, as the Veteran's bilateral knee disability has a combined rating of 20 percent under 38 C.F.R. § 4.25 (2013), a separate or higher rating of 20 percent for arthritis of 2 or more major joints, with occasional incapacitating exacerbations, is not warranted as it would merely duplicate the compensation already assigned.  See 38 C.F.R. § 4.71a, DC 5003, 5010; see also 38 C.F.R. § 4.45 (2013) (defining the knee as a major joint).  Thus, separate or higher ratings may not be assigned for the arthritis of his knees as it would result in compensating twice for the same manifestations of his knee disabilities under various diagnoses, in violation of the rule against pyramiding.  38 C.F.R. § 4.14; see also 38 C.F.R. §§ 4.59, 4.71a, DC 5003.  

Additionally, as there is no evidence with respect to either knee of ankylosis, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, removal of the meniscus, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of these claims, DC's 5256, 5258, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.

Moreover, while the Veteran's bilateral knee disorder may have fluctuated in severity to some extent over the course of this appeal, the preponderance of the evidence shows it has not approximated the criteria for a rating greater than 10 percent (as concerning either knee) at any point during the pendency of these claims.  Thus, staged ratings are not warranted.  See Hart, 21 Vet. App. at 509-10.

That said, the evidence establishes that his right and left knee disability pictures warrant separate 10 percent ratings under DC 5257 because he has slight instability of each knee.  Since he filed his claim for an increased rating, so since 2009, he has repeatedly identified intermittent knee joint instability to VA examiners and reported the same through lay witness testimony.  See Buddy Statements of H.R., K.R., A.J., J.W.W., J.C.T., and E.R.G., received in May 2009 (noting the Veteran's symptomatology); May 2009 Letter from the Veteran (describing his inability to pivot or turn).  Moreover, evaluating clinicians have noted that he requires a cane for ambulation and that his knees require the use of braces bilaterally, aids typically prescribed to combat the effects of weight bearing, resultant stress, and instability.  See, e.g., April 2009 VA Examination Report (reflecting the use of a cane and braces); June 2010 VA Examination Report (noting that he "uses a standard cane to assist with ambulation . . . [and he] wears bilateral braces which help a little"); November 2013 VA Examination Report (reflecting the use of bilateral knee support braces).  Additionally, private treatment records note his complaints of his knees "giving out" and specifically reference "increasing" instability.  See January 2009 Private Treating Physician Encounter Note (reflecting complaints that his left knee "gives out on occasion"); February 2010 Private Treating Physician Progress Note (reflecting that the Veteran's knees "feel like they are going to give out" and noting an assessment of "increasing pain and instability" with symptoms including pain with flexion and extension, slight effusion bilaterally, and crepitance and noted popping with McMurray's testing).

Although the remainder of the evidence conflicts as to whether the knees are unstable, there is at least as much probative evidence indicating they are as there is indicating they are not.  And in this circumstance of equally probative evidence both for and against this notion, the Veteran is given the benefit of the doubt that there is instability of his knees. 38 C.F.R. §§ 3.102, 4.3.  Thus, given that a brace typically is used to stabilize a joint, and considering that his private physician has noted instability of the knees, the Board finds that there is the required showing of instability in the knees so as to in turn warrant additional compensation for this in the way of separate ratings under DC 5257.  Since, however, the knee instability is at worst relatively mild, the Veteran is entitled to at most 10 percent ratings for each knee under DC 5257.

III.  Extra-schedular Consideration

Referral of the Veteran's bilateral knee disorder for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Here, though, a comparison of the Veteran's service-connected knee disorders and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  His arthritis and chondromalacia of the knees are manifested by symptoms and functional impairment expressly addressed by the rating criteria, including pain, consequent limited motion, and crepitus.  These symptoms and functional limitations are contemplated by, and indeed directly addressed in, sections 4.40, 4.45, and 4.59 of the regulations, as well as DC's 5003, 5010, 5260, and 5261, which provide for compensation for arthritis, painful and limited motion, and crepitation.  Also keep in mind the Board is granting additional compensation, in the way of separate ratings, to compensate him for his instability, that is, aside from his pain, crepitus, etc.  Therefore, the Board finds that he does not have any symptoms or functional limitations not accounted for in the ratings assigned under the schedular criteria.  See Thun, 22 Vet. App. at 115.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A rating higher than 10 percent for the degenerative joint disease and chondromalacia of the right knee is denied.

A rating higher than 10 percent for the degenerative joint disease and chondromalacia of the left knee also is denied.

But a separate 10 percent rating is granted for slight instability of the right knee, subject to the statutes and regulations governing the payment of VA compensation.

Also, a separate 10 percent rating is granted for slight instability of the left knee, subject to the statutes and regulations governing the payment of VA compensation.



REMAND

The Board already has discussed why there is an additional TDIU claim also at issue in this appeal.  In particular, the Veteran has alleged that his bilateral knee disability has precluded him from obtaining or maintaining employment of any kind.  There is additionally indication that he remains unemployed.  See November 2013 Letter from the Veteran (stating that he cannot work because of his knee disabilities); April 2009 VA Examination Report (noting that his disability has "significant effects" on his usual occupation).  

However, there is little information of record regarding his education level and employment history.  In addition, he has not been provided the specific notice required in response to a claim for a TDIU, nor has the RO preliminarily adjudicated this derivative claim.  It therefore would be potentially prejudicial were the Board to do so in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this derivative TDIU claim is REMANDED for the following development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide all required notice and assistance in response to this derivative TDIU claim, including providing the Veteran an official claim application (VA Form 21-8940).  Have him complete and return it.  Also complete any necessary further development of this claim, including, but not limited to, having him undergo a VA compensation examination for a medical opinion concerning whether his service-connected disabilities (namely, his left and right knee disorders) preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison when also considering his level of education, prior work experience and training, but not his age or impairment attributable to disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19.  See also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (indicating a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal).  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

2.  Then adjudicate this derivative TDIU claim in light of this and all other relevant evidence.  If this claim is denied, send the Veteran a Supplemental Statement of the Case (SSOC) addressing this derivative claim and give him and his representative opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this derivative claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


